Order filed June 17, 2015




                                         In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00389-CV
                                    ____________

                   IN THE INTEREST OF J.N.G., A CHILD




                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-02369J

                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant’s brief was due
June 15, 2015, but has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.
      Therefore we order appellant’s appointed counsel, William M. Thursland, to
file appellant’s brief no later than June 29, 2015. If the brief is not filed by that
date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM